



flagstara13a01.jpg [flagstara13a01.jpg]
Grantee Name:        ###PARTICIPANT_NAME### (“Grantee”)
Grant Name:         ###GRANT_NAME###
Grant Date:         ###GRANT_DATE### (“Grant Date”)
Grant Price:         ###GRANT_PRICE###
Total ###DICTIONARY_AWARD_NAME###:        ###TOTAL_AWARDS### (subject to
adjustment)




FLAGSTAR BANCORP, INC.
2016 STOCK AWARD AND INCENTIVE PLAN
RESTRICTED STOCK UNIT
SENIOR EXECUTIVE OFFICER AWARD AGREEMENT
This Award Agreement (this “Agreement”) is made effective at the Grant Date set
forth above by and between Flagstar Bancorp, Inc., a Michigan corporation (the
“Company”), and the Grantee named above.
WHEREAS, the Company sponsors and maintains the Flagstar Bancorp, Inc. 2016
Stock Award and Incentive Plan (the “Plan”); and
WHEREAS, the Grantee has been selected by the Compensation Committee and the
Board to receive a grant of Restricted Stock Units under the Plan.
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
Section 1.Grant of Restricted Stock Units. The Company hereby grants to the
Grantee, as of the Grant Date, an award of ###TOTAL_AWARDS###Restricted Stock
Units (the “Restricted Stock Units” or “Units”) on the terms and conditions set
forth in this Agreement and the Plan. Each Restricted Stock Unit is granted
under Section 6(e) of the Plan and represents the right to receive one share of
Common Stock at the times and subject to the conditions set forth herein.
Capitalized terms that are used but not defined herein have the meaning given to
them in the Plan.


(a)    Vesting. The Restricted Stock Units granted by the Company hereunder
shall vest in four
(4) installments in accordance with the following schedule: (a) twenty-five
percent (25%) shall vest on the last business date of the 2018 calendar year,
(b) twenty-five percent (25%) shall vest on the last business date of the 2019
calendar year, (c) twenty-five percent (25%) shall vest on the last business
date of the 2020 calendar year, and (d) the remaining twenty-five percent (25%)
shall vest on the last business date of the 2021 calendar year (each such date,
a “ Vesting Date”), in each case, subject to the Grantee’s continued employment
with the Company or an Affiliate or service to the Company as a member of the
Board through the applicable Vesting Date.


(b)    Change in Control. In the event of a Change in Control, any unforfeited
Restricted Stock Units will be governed by the provisions of this Agreement, and
Section 9 of the Plan, which describes the conditions for accelerated vesting of
the Restricted Stock Units. For purposes of this Agreement, “Change in Control”
is defined as (i) the occurrence of a “Change in Control” as defined by the
Plan, (ii) MatlinPatterson Global Advisors LLC or its affiliates ceasing to be
the beneficial owner, either directly or indirectly, of at least thirty percent
(30%) of the Stock, or (iii) a person or entity other than MP Thrift Investments
L.P. or its affiliates (together, “MatlinPatterson”) becomes entitled, under an
agreement to which the Company is a party, to appoint to the Board a number of
directors equal to or greater than the number of directors MatlinPatterson is
then entitled to appoint under an agreement to which the Company is a party.


(c)    Termination due to Retirement. If Grantee has ceased to be employed with
the Company or an Affiliate or providing services as a member of the Board to
the Company due to Retirement prior to an applicable Vesting Date, then the
Restricted Stock Units shall vest on a pro-rata basis on the later of (1)
Grantee’s termination of employment with the Company or an Affiliate or (2)
termination of providing services to the Company as member of the Board, and
shall be settled in accordance with Section 3. The pro rata calculation will be
determined by multiplying (x) the number of Restricted Stock Units scheduled to
vest at the next Vesting Date by (y) a fraction, with the numerator equal to the
number of calendar days Grantee was in service since January 1 of the year of
termination and with the denominator equal to the number of days in the full
year of termination. For purposes of





--------------------------------------------------------------------------------





this Agreement, Retirement shall mean the Grantee’s termination of service as an
employee and director at or after attainment of both age 60 and 10 years of
completed service with the Company or its affiliates. If Grantee is then
eligible for Retirement, a termination by the Company not for Cause (without
continuing service as a director) shall be deemed a Retirement, but a
termination by the Company for Cause (and any subsequent termination of service
as a director) shall not be deemed a Retirement.


(d)    Termination for Death or Disability. Any unforfeited Restricted Stock
Units shall vest immediately and fully upon the Grantee’s termination of
employment or service due to death or Disability, and shall be settled in
accordance with Section 3.


(e)    Termination for Cause. If the Grantee’s employment with the Company is
terminated for Cause, whether prior to or after a Vesting Date, the Executive
will forfeit all unvested Restricted Stock Units as well as any Restricted Stock
Units that had vested but were not yet paid out. For purposes of this Agreement,
“Cause” shall mean the Grantee’s (i) engaging in willful or gross misconduct or
willful or gross neglect of duties, (ii) repeatedly and willfully failing to
adhere to the directions of the Board or the written policies and practices of
the Company or an Affiliate, (iii) commission of or plea of nolo contendere to a
felony, a crime of moral turpitude, or any crime involving the Company or an
Affiliate that causes damage to the property or business of the Company or an
Affiliate, (iv) fraud, misappropriation, dishonesty, or embezzlement in each
case which causes damage to the property or business of the Company or an
Affiliate, (v) material breach of the Grantee’s employment agreement (if any)
with the Company or an Affiliate (other than a termination of employment by the
Grantee), (vi) loss of any license or registration that is necessary for the
Grantee to perform his duties for the Company or an Affiliate, or (vii) unlawful
act that causes damage to the property or business of the Company or an
Affiliate, all as determined in the sole discretion of the Committee. Before the
Committee determines that “Cause” has occurred under clause (i), (ii), (v), or
(vii) above, the Committee will provide to the Grantee in writing, in reasonable
detail, the reasons for the determination that such “Cause” exists, and afford
the Grantee a reasonable opportunity to remedy any such breach, action or
inaction, if such breach action or inaction, is capable of being remedied. In
addition, Grantee’s employment and service will be deemed to have terminated for
Cause if, within twelve (12) months after the Grantee’s employment or service
has terminated, facts and circumstances are discovered that would have justified
a termination for Cause. For purposes of this Agreement, no act or failure to
act on the Grantee’s part will be considered “willful” unless it is done, or
omitted to be done, by him or her in bad faith or without reasonable belief that
his or her action or omission was in the best interests of the Company or an
Affiliate. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for the
Company or an Affiliate will be conclusively presumed to be done, or omitted to
be done, in good faith and in the best interests of the Company or an Affiliate


(f)    Termination for other reason than for Cause, Retirement, Death or
Disability. If the Grantee’s employment is voluntarily or involuntarily
terminated (other than due to Cause, Retirement, death or Disability) prior to
the vesting of any Restricted Stock Units, any such unvested Restricted Stock
Units shall be forfeited and the Grantee shall have no future rights or
interests with respect to the Restricted Stock Units.


(g)    Account. The Restricted Stock Units shall be credited to a separate
account maintained for the Grantee on the books and records of the Company. All
amounts credited to this account shall continue for all purposes to be part of
the general assets of the Company.


Section 2.    Transfer Restrictions. Until such time as the Units vest and the
shares of Common Stock underlying the vested Units have been issued, the Grantee
may not assign or otherwise transfer the Units or the rights relating thereto
except as provided in the Plan. Any attempt to sell, pledge, assign or otherwise
transfer the Units or the rights relating thereto shall be wholly ineffective
and, if any such attempt is made, the Units or the rights relating thereto will
be forfeited by the Grantee and all of the Grantee's rights to such units or
related shares of Common Stock shall immediately terminate without any payment
or consideration by the Company. Once the Units vest and the shares of Common
Stock underlying the Units have been issued, the Grantee may not be able to sell
immediately the shares of Common Stock depending on securities laws and under
applicable insider trading policies of the Company.  Any inability to sell or
transfer the shares of Common Stock underlying the Units will not relieve the
Grantee of the obligation to pay any required withholding taxes at the time of
vesting (see discussion below under “Tax Withholding”).


Section 3.    Other Terms of Restricted Stock Units.


(a)Immediately upon vesting of any Unit on a Vesting Date, and within thirty
(30) calendar days following the vesting of any Unit upon an event not at a
Vesting Date, the Company shall distribute to the Grantee the number of shares
of Common Stock (either in book-entry form or in any other commercially
reasonable manner implemented by the Company) equal to the number of vested
Units. Upon vesting of Units, all restrictions shall be removed from the Units
and the Company shall distribute to the Grantee shares (either in book-entry
form or in any other commercially reasonable manner implemented by the Company)
representing the vested Units free and clear of all restrictions, except for any
applicable securities laws restrictions or restrictions pursuant to the
Company’s Insider Trading Policy.





--------------------------------------------------------------------------------







(b)All distributions in shares of Common Stock shall be in the form of whole
shares of Common Stock, and any fractional share shall be distributed in cash in
an amount equal to the value of such fractional share determined based on the
Fair Market Value of a share of Common Stock on the applicable vesting date.


(c)This Agreement is subject to compliance with applicable laws, statutes,
rules, regulations and policies of, and any agreements with, any regulatory
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries, including, but not limited to, compliance with any notice,
non-objection or approvals requirements set forth in any of the foregoing.


Section 4.    Tax Withholding. The Grantee shall be required to pay to the
Company, and the Company shall have the right to deduct from any compensation
paid to the Grantee pursuant to the Plan, the minimum amount required to be
withheld for federal, state and local taxes, domestic or foreign, including
payroll taxes, in respect of the Units and to take all such other action as the
Committee deems necessary to satisfy all obligations for the payment of such
withholding taxes. The Company shall determine the amount of such withholding.
The Committee, in its sole discretion, may require or permit the Grantee to
satisfy any such tax withholding obligation by any one or a combination of the
following means:


(a)    the Grantee tendering a cash payment or check payable to the Company;
and/or


(b)    the Company withholding shares of Common Stock from the shares of Common
Stock otherwise issuable to the Grantee as a result of the vesting of the
Restricted Stock Units; provided, however, that shares of Common Stock may be
withheld with a value exceeding the minimum statutory amount of tax required to
be withheld by law only in accordance with a procedure or policy adopted by the
Committee and in effect at the time of vesting.


Section 5.     Rights as Stockholder. Except as otherwise provided in the
Agreement, the Grantee shall not have any of the rights or privileges of a
stockholder with respect to the shares of Common Stock underlying the Units,
including but not limited to rights to vote the shares of Common Stock or to
receive dividends on the shares of Common Stock, unless and until the Units vest
and certificates or other evidence of ownership representing such shares of
Common Stock (which may be in book-entry form) have been issued and recorded on
the records of the Company, and delivered to the Grantee. After such issuance,
recordation and delivery, Grantee will have the rights of a stockholder of the
Company with respect to such shares of Common Stock, subject to any restrictions
on the shares of Common Stock and the terms and conditions of the Stockholder’s
Agreement (if any).


Section 6.    No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to continue as an employee of the
Company. Further, nothing in the Plan or this Agreement shall be construed to
limit the right of the Company to terminate Grantee’s employment at any time,
with or without cause.


Section 7.     Adjustments. The number of Units subject to this Award and
related terms will be subject to adjustment in accordance with Section 11(c) of
the Plan under a variety of circumstances, including but not limited to splits
or other corporate events. Any adjustment made by the Committee shall be
conclusive, final and binding. For clarity, no dividend equivalents will be paid
or credited on the Units relating to ordinary dividends paid by the Company.


Section 8.     Restrictive Covenants. The Grantee acknowledges and agrees that
the services provided by the Grantee to the Company and its Affiliates
including, but not limited to, Flagstar Bank, FSB (the “Bank”), are of a
special, unique and extraordinary nature, and that the restrictions contained in
this Section are necessary to prevent the use and disclosure of Confidential
Information and to protect other legitimate business interests of the Company
and its Affiliates. The Grantee acknowledges that all of the restrictions in
this Section are reasonable in all respects, including duration, territory and
scope of activity. In the event a court of competent jurisdiction determines as
a matter of law that any of the terms of this Section are unreasonable or
overbroad, the Company and the Grantee expressly allow such court to reform this
Agreement to the extent necessary to make it reasonable as a matter of law and
to enforce it as so reformed. The Grantee agrees that the restrictions contained
in this Section shall be construed as separate agreements independent of any
other provision of this Agreement or any other agreement between the Grantee and
the Company or its Affiliates.


(a)    Confidentiality. In the course of the Grantee’s performing Grantee’s
duties for the Company and its Affiliates, the Company expects to provide
Grantee with various proprietary, confidential and trade secret information of
the Company and its Affiliates. Such proprietary, confidential and trade secret
information may include, but not be limited to, any database of customer
accounts; any customer, supplier and distributor list; customer profiles;
information regarding sales and marketing activities and strategies; trade
secrets; data regarding technology, products and services; information regarding
pricing, pricing techniques and procurement; financial data and forecasts
regarding the Company and customers, suppliers and distributors of the Company;
software programs and intellectual property (collectively, “Confidential
Information”). All Confidential Information shall be and remain the sole
property of the Company and its assigns, and the Company shall be and remain the
sole owner of all patents,





--------------------------------------------------------------------------------





copyrights, trademarks, names and other rights in connection therewith and
without regard to whether the Company is at any particular time developing or
marketing the same. The Grantee acknowledges that the Confidential Information
is a valuable, special and unique asset of the Company and its Affiliates and
that Grantee’s access to and knowledge of the Confidential Information is
essential to the performance of Grantee’s duties as an employee of the Company
and its Affiliates. In light of the competitive nature of the business in which
the Company and its Affiliates are engaged, the Grantee agrees that Grantee
will, both during Grantee’s employment or service with the Company and its
Affiliates and thereafter, maintain the strict confidentiality of all
Confidential Information known or obtained by him or to which Grantee has access
in connection with Grantee’s employment by or service with the Company and that
Grantee will not (i) disclose any Confidential Information to any person or
entity (other than in proper performance of Grantee’s duties hereunder) or (ii)
make any use of any Confidential Information for Grantee’s own purposes or for
the direct or indirect benefit of any person or entity other than the Company or
its Affiliates. Confidential Information shall not be deemed to include
information that (w) becomes generally available to the public through no fault
of Grantee, (x) is previously known by the Grantee prior to Grantee’s receipt of
such information from the Company, (y) becomes available to Grantee on a
non-confidential basis from a source which, to Grantee’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (z) is required to be disclosed in order to comply
with any applicable law or court order. Nothing in this Confidentiality
provision prohibits Grantee from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Grantee does
not require prior authorization to make any such reports or disclosures and is
not required to notify the company such reports or disclosures have been made.
Immediately upon termination of the Grantee’s employment or at any other time
upon the Company’s request, the Grantee will return to the Company all
memoranda, notes and data, computer software and hardware, records or other
documents compiled by Grantee or made available to the Grantee during the
Grantee’s employment with the Company concerning the Business of the Company,
including without limitation, all files, records, documents, lists, equipment,
supplies, promotional materials, keys, phone or credit cards and similar items
and all copies thereof or extracts therefrom. Notwithstanding the foregoing, in
certain limited circumstances described in the Company’s Confidentiality
Guidelines, Grantee may disclose Confidential Information that consists of
materials that would otherwise be subject to trade secret protection.


(b)     No Competition. For a period of one (1) year following the Grantee’s
voluntary termination of employment with the Company or its Affiliates, but only
if the Grantee has vested in some portion of the Units, the Grantee agrees that
the Grantee shall not, on behalf of the Grantee or for others, directly or
indirectly (whether as employee, consultant, investor, partner, sole proprietor
or otherwise), be employed by, have an ownership interest in, or perform any
services for a financial institution engaged in the same lines of business as
the Company or its Affiliates (“Business of the Company”) in any state of the
United States where the Company is doing business. The parties agree that this
provision shall not prohibit the ownership by the Grantee, solely as an
investment, of securities of a person engaged in the Business of the Company if
(i) the Grantee is not an “affiliate” (as such term is defined in Rule 12b-2 of
the regulations promulgated under the Exchange Act) of the issuer of such
securities, (ii) such securities are publicly traded on a national securities
exchange and (iii) the Grantee does not, directly or indirectly, beneficially
own more than two percent (2%) of the class of which such securities are a part.


(c)    No Solicitation of Employees. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company or its Affiliates for
any reason, the Grantee will not, directly or indirectly, on behalf of the
Grantee or any other person or entity, hire, engage or solicit to hire for
employment or consulting or other provision of services, any person who is
actively employed (or in the six (6) months preceding the Grantee’s termination
of employment with the Company was actively employed) by the Company or its
Affiliates, except for rehire by the Company or its Affiliates. This includes,
but is not limited to, inducing or attempting to induce, or influence or
attempting to influence, any person employed by the Company to terminate his or
her employment with the Company.


(d)    No Solicitation of Customers. The Grantee agrees that, both during the
Grantee’s employment with the Company and for a period of one (1) year following
termination of the Grantee’s employment with the Company and its Affiliates for
any reason, the Grantee will not directly, on behalf of any competitor of the
Company or its Affiliates in the Business of the Company, solicit the business
of any entity within the United States who is known by the Grantee to be a
customer of the Company or its Affiliates.


(e)    Survival. The obligations and provisions contained in this Section shall
survive the Grantee’s separation from service and this Agreement and shall be
fully enforceable thereafter.


Section 9.    Company Policies; Forfeiture.


(a)    The Grantee agrees that the grant of Restricted Stock Units and the
shares of Common Stock issued upon vesting of the Units will be subject to any
applicable clawback or recoupment policies, insider trading policies, policies
related to confidential





--------------------------------------------------------------------------------





information and assignment of intellectual property, stock ownership guidelines
and other policies that may be implemented or updated by the Company, from time
to time.


(b)    Notwithstanding anything to the contrary in this Agreement or the Plan,
the Grantee agrees that if either (i) Grantee is terminated by the Company with
Cause or (ii), during the Grantee’s employment or other service with the Company
or an Affiliate and thereafter, Grantee violates any of the restrictive
covenants under Section 9 above, irrespective of whether the restrictive
covenant is enforceable under applicable law, then immediately upon demand by
the Company made within 90 days of the Company’s receipt of actual notice of the
violation, any unvested Units shall be cancelled and the Grantee shall return to
the Company all shares of Common Stock delivered in settlement of the Units, or
the cash value received by the Grantee upon the sale of such shares, to the
extent the foregoing were realized or received in the twenty-four months prior
to Grantee’s termination.


Section 10.    Notices. Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery, upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid or upon deposit with a reputable overnight
courier. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address most recently provided by the Grantee
to the Company.


Section 11.     Incorporation of Plan Terms. The provisions of the Plan are
incorporated by reference into these terms and conditions. To the extent any
provision of this Agreement conflicts with the Plan, the terms of the Plan shall
govern. The Grantee acknowledges receipt of a copy of the Plan and represents
that the Grantee has reviewed the Plan and is familiar with the terms and
provisions thereof. The Grantee hereby accepts this Agreement and the terms of
the Plan.


Section 12.     Successors and Assigns. This Agreement is personal to the
Grantee and shall not be assignable by the Grantee other than by will or the
laws of descent and distribution, without the written consent of the Company.
This Agreement shall inure to the benefit of and be enforceable by the Grantee’s
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors. It shall not be assignable by the
Company except in connection with the sale or other disposition of all or
substantially all the assets or business of the Company.


Section 13.     No Impact on Other Benefits. The value of the Grantee's Units is
not part of the Grantee’s compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.


Section 14.     Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the Units in this Agreement does not create any
contractual right or other right to receive any Units or other awards or grants
in the future. Future awards, if any, will be at the sole discretion of the
Committee. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee's
employment with the Company or its Affiliates.


Section 15.     Amendment. The Committee shall have authority, subject to the
express provisions of the Plan, to interpret this Agreement and the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, to
modify the terms and provisions of this Agreement, and to make all other
determinations in the judgment of the Committee necessary or desirable for the
administration of the Plan. The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in this Agreement in the
manner and to the extent it shall deem necessary or desirable to carry it into
effect. All action by the Committee under the provisions of this Section shall
be final, conclusive and binding for all purposes. Any amendment to this
Agreement shall be in writing signed by the Company and, if the amendment
materially impairs the rights of the Grantee, by the Grantee.


Section 16.     Code Section 409A. This Agreement and the award of Units
hereunder are intended to comply with the requirements of Code Section 409A, and
shall at all times be interpreted, operated and administered in accordance with
such intent. If payment of any amount that constitutes a deferral of
compensation subject to Code Section 409A is triggered by a separation from
service, which separation occurs while the Grantee is a “specified employee” (as
defined by Code Section 409A) of the Company, and if such amount is scheduled to
be paid within six (6) months after such separation from service, the amount
shall accrue without interest and shall be paid the first business day after the
end of such six-month period, or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Grantee’s estate
following the Grantee’s death.  “Termination of employment,” “resignation,”
“retirement” or words of similar import, as used in this Agreement shall mean,
with respect to any payments that constitute deferred compensation subject to
Code Section 409A, the Grantee’s “separation from service” as defined by Code
Section 409A.  If payment of any amount that constitutes a deferral of
compensation subject to Code Section 409A is triggered by a Change in Control
that is not a change in the ownership or effective control of the Company or in
the ownership of a substantial portion of the assets of the Company within the
meaning of Section 1.409A-3(i)(5) of the Treasury Regulations (a “409A Change in
Control”), then any such payment will not be paid until the earliest to occur of
(i) the date on which the payment would otherwise have been made in absence of
the Change in Control, (ii) the Grantee’s separation from service with the
Company,





--------------------------------------------------------------------------------





and (iii) a 409A Change in Control. Each installment that vests at a distinct
Vesting Date, and each pro rata portion of such an installment that ceases to be
subject to a substantial risk of forfeiture in a given calendar year, shall be
deemed to be a separate payment for purposes of Code Section 409A.
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Grantee shall be solely responsible for the tax consequences of the Units, and
in no event shall the Company have any responsibility or liability if an award
under the Plan is subject to and/or fails to comply with the requirements of
Code Section 409A.


Section 17.     Code Section 280G. If a Change in Control occurs and payments
are made under this Agreement, and the aggregate of the Restricted Stock Units
awarded to Grantee that vest under this Agreement, and all payments under any
other agreement, plan, program or policy of the Company in connection with such
Change in Control (“Total Payments”) will be subject to an excise tax under the
provisions of Code Section 4999 (“Excise Tax”), the Total Payments shall be
reduced so that the maximum amount of the Total Payments (after reduction) will
be one dollar ($1.00) less than the amount that would cause the Total Payments
to be subject to the Excise Tax; provided, however, that the Total Payments
shall only be reduced to the extent the after-tax value of amounts received by
Grantee after application of the above reduction would exceed the after-tax
value of the Total Payments received by Grantee without application of such
reduction. In making any determination as to whether the Total Payments would be
subject to an Excise Tax, consideration shall be given to whether any portion of
the Total Payments could reasonably be considered, based on the relevant facts
and circumstances, to be reasonable compensation for services rendered (whether
before or after the consummation of the applicable Change in Control). If
applicable, the particular payments that are to be reduced shall be subject to
the mutual agreement of the Grantee and the Company, with a view to maximizing
the value of the payments to the Grantee that are not reduced.


Section 18.     Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. This
Agreement supersedes any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.


Section 19.     Severability. If any provision of this Agreement for any reason
should be found by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, such declaration shall not affect the
validity, legality or enforceability of any remaining provision or portion
hereof, which remaining provision or portion hereof shall remain in full force
and effect as if this Agreement had been adopted with the invalid, illegal or
unenforceable provision or portion hereof eliminated.


Section 20.     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Michigan, as such laws
are applied to contracts entered into and performed in such State, without
giving effect to the choice of law provisions thereof. The jurisdiction and
venue for any disputes arising under, or any action brought to enforce the terms
of, this Agreement shall be resolved exclusively in the courts of the State of
Michigan, including the Federal Courts located therein (should Federal
jurisdiction exist).


Section 21.     Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same instrument.


Section 22.     Acceptance. As a condition of receiving this Award, the Grantee
agrees that the Committee, and to the extent that authority is afforded to the
Board, the Board, shall have full and final authority to construe and interpret
the Plan and this Agreement, and to make all other decisions and determinations
as may be required under the Plan or this Agreement as they may deem necessary
or advisable for administration of the Plan or this Agreement, and that all such
interpretations, decisions and determinations shall be final and binding on the
Grantee, the Company and all other interested persons. Any dispute regarding the
interpretation of this Agreement shall be submitted by the Grantee or the
Company to the Committee for review. The resolution of such dispute by the
Committee shall be final and binding on the Grantee and the Company.


This Agreement is executed by the Company and the Grantee as of the date and
year first written above.
GRANTEE
FLAGSTAR BANCORP, INC.
_________________________________________
By:
___________________________________________
 
Its:
___________________________________________
 
 
 










--------------------------------------------------------------------------------





ACKNOWLEDGEMENT OF INSIDER TRADING LAWS AND POLICY
NOTE: OUR INSIDER TRADING POLICY ADDRESSES VERY SERIOUS MATTERS. IF YOU HAVE ANY
QUESTION OR DOUBT ABOUT THE APPLICABILITY OR INTERPRETATION OF THIS POLICY,
PLEASE SEEK CLARIFICATION FROM OUR GENERAL COUNSEL.


The undersigned acknowledges that he/she has reviewed the Company’s Insider
Trading Policy (the “Policy”), and will review any amendments to the Policy. The
current Policy and any amendments will be maintained and available on the My
Flagstar intranet. The undersigned agrees to comply with the restrictions and
procedures contained in the Policy, as it may be amended from time to time.




_________________________________________
 
Signature
 
_________________________________________
 
Name
 
_________________________________________
 
Date
 






